84505: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-23723: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84505


Short Caption:SPANISH HEIGHTS ACQUISITION CO., LLC VS. CBC PARTNERS I, LLCCourt:Supreme Court


Related Case(s):82868, 83373, 83407, 83526, 84149, 84504, 84602


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813439Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/18/2022 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSJC Ventures Holding Company, LLCDanielle J. Barraza
							(Maier Gutierrez & Associates)
						Joseph A. Gutierrez
							(Maier Gutierrez & Associates)
						


AppellantSpanish Heights Acquisition Company, LLCDanielle J. Barraza
							(Maier Gutierrez & Associates)
						Joseph A. Gutierrez
							(Maier Gutierrez & Associates)
						


Respondent5148 Spanish Heights, LLCL. Joe Coppedge
							(Mushkin & Coppedge)
						Michael R. Mushkin
							(Mushkin & Coppedge)
						


RespondentCBC Partners I, LLCL. Joe Coppedge
							(Mushkin & Coppedge)
						Michael R. Mushkin
							(Mushkin & Coppedge)
						


RespondentLarry L. BertschCandace C. Carlyon
							(Carlyon Cica Chtd.)
						Tracy M. O'Steen
							(Carlyon Cica Chtd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


07/29/2022OverdueSettlement Attendance SheetSettlement Judge





Docket Entries


DateTypeDescriptionPending?Document


04/06/2022Filing FeeFiling Fee due for Appeal. (SC)


04/06/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-10703




04/06/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-10705




04/14/2022Filing FeeFiling Fee Paid. $250.00 from Maier Gutierrez & Associates.  Check no. 25943. (SC)


04/14/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-11860




04/18/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)22-12073




05/04/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 22, 2022, at 9:00 AM. (SC)22-14292




05/05/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-14454




07/15/2022Settlement Program ReportFiled Final Report/Settlement. The parties have agreed to a settlement of this matter. Case Nos. 84504/84505/84602. (SC)22-22400




07/18/2022Settlement Order/ProceduralFiled Order re: Stipulation/Motion to Dismiss. Stipulation or Motion to Dismiss Due: 30 days.  (SC)22-22476




07/27/2022Settlement Program Motion/StipulationFiled Joint Motion to Dismiss Appeal. (SC)22-23590




07/28/2022Settlement Order/DispositionalFiled Order Dismissing Appeal/Voluntary/Settlement. Pursuant to the settlement conference, the joint motion to dismiss these appeals, and cause appearing, these appeals are dismissed.  The NRAP 42(b).  Case Closed/No Remittitur Issued.  Nos. 83407/84504/84505/84602.  (SC)22-23723





Combined Case View